Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2007/0265427 A1).
Regarding Claim 1, Takai et al. teaches a film comprising a single layered, self-supporting structure (para. 0073, line 6, “sheets”), which is a cured product of a resin composition (para. 0083, line 3), including an alicyclic epoxy compound (A) (para. 0039, line 1, “cycloaliphatic epoxy compound), a polyol compound (B) (para. 0051, lines 2-3), and an acid generator (C) (para. 0068, lines 2-3, “cationic-
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to use amount of acid generator, including that presently claimed, in order to achieve desired heat resistance, optical transparency, and weather resistance (para 0068, lines 10-12).
Regarding Claim 2,
Regarding Claims 3 and 4, Takai et al. teaches that the polyol compound (B) consists of at least one of polycaprolactone triol (Example 16, para. 0133, line 3) and polycarbonate diol (Example 7, para. 0108, line 5).
Regarding Claims 5 and 6, Takai et al. teaches that the acid generator (C) includes a sulfonium salt (Example 7, para. 0108, lines 8-9).
Regarding Claims 7 and 8, Takai et al. teaches that the polyol compound (B) has a number average molecular weight within a range of from 200 to 100,000 g/mol (para. 0051, lines 9-11, “the number average molecular weight of the polyol oligomer (B) is… 200 to 10000”) and a hydroxyl group value within a range of from 190 to 550 KOH mg/g. The polyol, “Placcel 308” taught by Takei et al. (para. 0133) has a hydroxyl group value of 190-200 KOH mg/m.
Claims 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al.  in view of Kunihiro et al. (JP 2015/030839).
Regarding Claims 9 and 10, Takai et al. teaches all of the elements of the current invention as stated above, except for the film having a thickness within a range of from 1 to 250 micrometers.
Kunihiro et al. teaches a layer of 10 micrometers of film thickness (para. 0116, line 3) made from of 3',4'-epoxycyclohexylmethyl-3,4-epoxycyclohexane 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai et al. to incorporate the teachings of Kunihiro et al. to produce a layer of 10 micrometers of film thickness using the composition taught by Takai et al. Doing so would produce a film that was thin, lightweight, and flexible.
Regarding Claims 15 and 16, Takai et al. and Kunihiro et al. teach all of the claim limitations as discussed above. Takai et al. does not teach an image display device comprising the self-supporting film.
Kunihiro et al. teaches that a transparent resin material such as described above may be used as a film in the panel for image display devices (para. 0002, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai et al. to incorporate the teachings of Kunihiro et al. to produce an image display device comprising the self-supporting film. Doing so would produce an image display device with a lightweight and durable film.
Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. in view of Shinji et al. (CN 104428331 A).
Regarding Claims 11 and 12, Takai et al. teaches all the claim limitations as shown above, except that the self-supporting film is at least one layer of a multilayer film, or that the self-supporting film has a thickness within a range of from 1 to 250 micrometers. Takai et al. does teach a resin product with a high optical transparency (Abstract, line 13).
Shinji et al. teaches a transparent plastic film used as a substrate for a multilayer film (para 0281, lines 1 and 5-6; para. 0282, lines 1-2). Shinji et al. further teaches the thickness of the transparent substrate to be within 5 to 150 micrometers (para. 0283, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified Takai et al. to incorporate the teachings of Shinji et al, to produce a multilayer film comprising at least one layer of the self-supporting film with the specified thickness. Doing so would produce a multilayer film with a thin, lightweight, and flexible substrate.
Regarding Claims 13 and 14, Takai et al. and Shinji et al. teach all the claim limitations shown above. Takai et al. does not teach that the self-supporting film is a layer of an optical film, or that the optical film also comprises at least one of a 
Shinji et al. teaches an optical element consisting of the transparent substrate described above supporting an optical element laminate(s), such as a hard coating film, anti-glare film, or antireflection film (paras. 0284 and 0285).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified Takai et al. to incorporate the teachings of Shinji et al, to produce an optical film comprising self-supporting film supporting the optical element laminate(s). Doing so would produce an optical film with a thin, lightweight, and flexible substrate.
Regarding Claims 17-20, Takai et al. and Shinji et al. teach all the claim limitations shown above. Takai et al. does not teach an image display device comprising the multilayer film or optical film.
Shinji et al. teaches that the optical element, which is a multilayer film, is attached on a liquid crystal display device (para. 0285, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified Takai et al. to incorporate the teachings of Shinji et al, to produce an image display device comprising a .
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed proportion of “acid generator in an amount of from 0.05 to 0.1 parts by mass per 100 parts by mass of a total of the alicyclic epoxy compound and the polyol compound” in the resin composition of Claim 1 achieve unpredicted and unexpected advantages and points to Examples 1, 2, 4, 5, 7, 8, 10, 11, 14, 15, 17, 18, 20, 21, 23, 24, 26, 27, 29, 30, 32, 33, 35 and 36 of the present specification. 
The data remains unpersuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses the specific acid generators, SP-170 and CPI-110A, while the claim broadly recites any “acid generator.” Further, the data uses specific alicyclic epoxy Celloxide 2021P and 2081 and polyol compounds Placcel 305, 308, and CD205PL, while the present claims broadly recite any “alicyclic epoxy” and “polyol compound”.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BETHANY M MILLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787